Citation Nr: 1027637	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a diabetes 
mellitus, type II, to include as secondary to herbicide exposure.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin condition 
of the bilateral feet.

4.  Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.

5.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for a skin condition of the 
bilateral feet.

7.  Entitlement to service connection for peripheral neuropathy.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for disabilities of the 
eyes.

10.  Entitlement to service connection for arthritis, also 
claimed as bone and joint damage.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to November 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the benefits sought on appeal.

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) issued 
a decision holding that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by a claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009). In its decision below, the 
Board has reopened the previously denied claim of service 
connection for PTSD.  Additional evidentiary development, 
however, is necessary prior to addressing the merits of the 
underlying claim.  Recently submitted medical evidence includes 
diagnoses of depression and intermittent explosive disorder.  
Given the Court's decision in Clemons, on remand, the RO should 
consider the claim of service connection for a psychiatric 
disorder, including PTSD.

The issues of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD, diabetes mellitus and 
arthritis are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2004 rating decision 
that denied service connection for PTSD.

2.  Evidence received since the October 2004 rating decision, 
when considered with previous evidence of the record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim for PTSD and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran did not appeal a March 2003 rating decision that 
denied service connection for diabetes mellitus, type II.

4.  Evidence received since the March 2003 rating decision, when 
considered with previous evidence of the record, relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for diabetes mellitus and raises a reasonable possibility of 
substantiating the claim.

5.  The Veteran did not appeal an August 2001 rating decision 
that denied service connection for a skin condition of the 
bilateral feet.




6.  Evidence received since the August 2001 rating decision, when 
considered with previous evidence of the record, relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for a skin condition of the bilateral feet and raises a 
reasonable possibility of substantiating the claim.

7.  The Veteran's skin disability of the bilateral feet is not 
etiologically related to service.

8.  The Veteran does not have peripheral neuropathy etiologically 
related to service.

9.  The Veteran's erectile dysfunction is not etiologically 
related to service.

10.  The Veteran's eye disabilities are not etiologically related 
to active service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied the Veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The March 2003 rating decision that denied the Veteran's 
claim for service connection for diabetes mellitus is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

4.  New and material evidence has been received to reopen a claim 
for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The August 2001 rating decision that denied the Veteran's 
claim for service connection for a skin disability of the 
bilateral feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

6.  New and material evidence has been received to reopen a claim 
for service connection for a skin disability of the bilateral 
feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  A skin disability of the bilateral feet was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

8.  Peripheral neuropathy was not incurred in service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

9.  The Veteran's erectile dysfunction was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

10.  The Veteran's eye disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in December 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received full 
notice regarding his claims for service connection.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the notice letter provided 
to the Veteran in December 2006 included the criteria for 
reopening his previously denied claims, the criteria for 
establishing service connection, and information concerning why 
those claims was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denials.

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination reports, 
and lay statements have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded a VA 
examination with respect to his claim for diabetes mellitus.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it contains a 
description of the history of the disabilities at issue; 
documents and considers the relevant medical facts and 
principles; and records the relevant findings for diagnosis 
diabetes mellitus.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

The Board notes that no medical examination has been conducted 
and no medical opinion has been obtained with respect to the 
Veteran's claims relating to a skin condition of the feet, 
neuropathy, erectile dysfunction, or eye disabilities .  However, 
the Board finds that the evidence, which does not reflect 
competent evidence of current symptoms or a relationship to 
service or a service-connected disability, warrants the 
conclusion that a remand for examinations and/or opinions is not 
necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon.  The record 
does not demonstrate a current neuropathy disability, and there 
is no indication of an event, disease, or injury in service 
relating to a skin condition of the feet, neuropathy, erectile 
dysfunction, or any eye disabilities.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

1.  New and Material Evidence

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).

In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

a.  PTSD

Historically, the RO denied service connection for PTSD in June 
2002, March 2003, June 2004, and October 2004.  Thus, the October 
2004 rating decision and denial of service connection for PTSD 
represents the most recent prior final denial on the issue of 
service connection PTSD as the Veteran did not file a timely 
appeal.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial in October 2004, the 
RO found that the evidence did not establish a verified stressor 
in service.

Since the prior final decision, additional evidence has been 
added to the record.  The Veteran submitted statements describing 
his claimed stressors in service.  VA and private treatment 
records also reflect diagnoses of PTSD.  Lay statements from the 
Veteran's friends and family document the Veteran's PTSD symptoms 
and the effect on his daily activities and social interactions.  
Collectively, the Board finds such evidence to be both new and 
material.  See, e.g., 75 Fed. Reg. 39843 (July 13, 2010).  As 
such, the Veteran's claim for service connection for PTSD is 
reopened; however, as discussed in the Remand below, the Board 
finds that additional evidentiary development is necessary on the 
expanded issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  

b.  Diabetes Mellitus

At the time of the prior denial in March 2003, the RO found that 
the evidence did not establish that the Veteran had a current 
diagnosis of diabetes mellitus.

Since the prior final decision, additional evidence has been 
added to the claims file.  The Veteran submitted private 
treatment records dated September 2008 which reflect a diagnosis 
of diabetes mellitus.

The Board finds that the evidence received since the last final 
decision is new and material.  It was not part of the record at 
the time of the prior decision, and it raises a reasonable 
possibility of substantiating the Veteran's claim because it goes 
to a previously unestablished fact of whether the Veteran was 
diagnosed with diabetes mellitus.   Therefore, the claim for 
entitlement to service connection for diabetes mellitus is 
considered reopened.

c.  Skin Condition of the Feet

At the time of the prior denial in August 2001, the RO found that 
the evidence did not establish that the Veteran had a current 
diagnosis of a skin condition of the feet.

Since the prior final decision, additional evidence has been 
added to the claims file.  VA treatment records dated February 
2008 reflect a diagnosis of psoriasis on the elbows, knees, and 
soles.

The Board finds that the evidence received since the last final 
decision is new and material.  It was not part of the record at 
the time of the prior decision, and it raises a reasonable 
possibility of substantiating the Veteran's claim because it goes 
to a previously unestablished fact of whether the Veteran was 
diagnosed with a skin condition of the feet.   Therefore, the 
claim for entitlement to service connection for a skin condition 
of the feet is considered reopened.

2.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including arthritis, peripheral neuropathy, and 
diabetes mellitus, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

a.  Skin Condition of the Feet

Service treatment records are negative for any complaints, 
treatment, or diagnosis of a skin condition of the feet.  The 
Veteran underwent an enlistment examination in May 1960.  No 
relevant abnormalities were noted.  Additional examinations in 
January 1961, October 1963, December 1965, January 1968, April 
1972, and August 1976 also reflect normal findings.  During the 
Veteran's June 1981 retirement examination, he reported a history 
of excessive sweating of the feet.  On examination, however, no 
abnormalities were noted.

The Veteran also submitted lay statements in support of his 
claim.  A January 2007 letter from A.E.T. and S.G.T. stated that 
the Veteran had problems with skin rashes thought to be due to 
jungle rot.

VA treatment records reflect that the Veteran was diagnosed with 
possible psoriasis in January 2007.  He described the condition 
as "jungle rot".  He was diagnosed with psoriasis of the 
elbows, knees, and soles in February 2008.

Based on the evidence of record, the Board finds that service 
connection for a skin condition of the feet is not warranted.  
The Veteran has a current skin disorder.  However, there were no 
complaints or findings relating to such a condition during 
service.  Although the Veteran reported excessive sweating of the 
feet, numerous examinations throughout service revealed no 
abnormities up through the time of his separation.  The Veteran 
was not diagnosed with psoriasis until at least January 2007, 
over 25 years after his separation from service.  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability may 
be considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

With respect to the lay statements submitted in support of the 
Veteran's claim, the Federal Circuit held that lay evidence is 
one type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran's acquaintances 
are competent to render diagnoses of in-service or post-service 
skin disorders to include psoriasis.  While these individuals are 
certainly competent to report observable skin rashes, neither has 
been shown to be competent to identify these specific disorders 
based solely on observation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran's acquaintances offered in 
support of his claim have been given full consideration by the 
Board, they are not considered competent medical evidence and do 
not serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.

For these reasons, service connection for a skin condition of the 
feet is not warranted.

 
b.  Peripheral Neuropathy

Service treatment records are negative for any complaints, 
treatment, or diagnosis of neuropathy.  The Veteran underwent an 
enlistment examination in May 1960.  No relevant abnormalities 
were noted.  Additional examinations in January 1961, October 
1963, December 1965, January 1968, April 1972, and August 1976 
also reflect normal findings.  During the Veteran's June 1981 
retirement examination, he denied a history of neuritis or 
paralysis.  On examination, no abnormalities were noted.

VA treatment records dated January 2007 show the Veteran 
underwent an Agent Orange registry examination.  He had reduced 
vibration sensation in his feet.  However, no diagnosis was 
rendered, and when he was seen again in November 2008 for pain in 
his upper extremities, the treating physician specifically noted 
that there were no neurological deficits.

Based on the evidence of record, the Board finds that service 
connection for peripheral neuropathy is not warranted.  Although 
decreased sensation was noted in January 2007, this occurred over 
25 years after service.  The record also does not reflect a 
current diagnosed disability.   The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  As the Veteran does not have neuropathy, service 
connection is not warranted.

 
c.  Erectile Dysfunction

Service treatment records are negative for any complaints, 
treatment, or diagnosis of erectile dysfunction.  The Veteran 
underwent an enlistment examination in May 1960.  No relevant 
abnormalities were noted.  Additional examinations in January 
1961 and October 1963 were normal.  The Veteran was diagnosed 
with gonorrhea in 1964.  He was treated with antibiotics.  
Examinations in December 1965, January 1968, April 1972, and 
August 1976 reflect normal findings.  During the Veteran's June 
1981 retirement examination, the examiner noted the Veteran's 
history of gonorrhea and indicated that there were no 
complications.  On examination, no abnormalities were noted.

Private treatment records dated August 2006 reflect a diagnosis 
of erectile dysfunction.  The Veteran declined Prostaglandin 
inhibitor therapy at that time.

Based on the evidence of record, the Board finds that service 
connection for erectile dysfunction is not warranted.  The 
Veteran has a current diagnosis of the condition.  However, there 
were no complaints or findings relating to such a condition 
during service.  Although the Veteran was treated for gonorrhea 
in 1964, numerous examinations throughout service revealed no 
abnormities up through the time of his separation.  The record 
does not reflect treatment or a diagnosis of erectile dysfunction 
until August 2006, over 24 years after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There is no 
indication that erectile dysfunction is attributable to service.

d.  Disabilities of the Eyes

Service treatment records are negative for any complaints, 
treatment, or diagnoses relating to the eyes.  The Veteran 
underwent an enlistment examination in May 1960.  No relevant 
abnormalities were noted.  Additional examinations in January 
1961, October 1963, December 1965, January 1968, April 1972, and 
August 1976 reflect normal findings.  During the Veteran's June 
1981 retirement examination, he denied a history of eye trouble.  
On examination, no abnormalities were noted.

Private treatment records dated June 2006 show the Veteran 
complained of worsening vision in both eyes.  He was diagnosed 
with astigmatism, presbyopia, hypermetropia, senile nuclear 
cataracts, hypertensive retinopathy, and posterior vitreous 
detachment bilaterally.

Based on the evidence of record, the Board finds that service 
connection for disabilities of the eyes is not warranted.  The 
Veteran has several diagnosed eye conditions.  However, there 
were no complaints or findings relating to such disabilities 
during service.  The record does not reflect treatment or a 
diagnosis of an eye disability until June 2006, over 24 years 
after his separation from service, and there is no indication 
that such disorder is attributable to service.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is granted to 
this extent only.

New and material evidence having been received, the claim for 
service connection for diabetes mellitus is reopened; the appeal 
is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for a skin condition of the feet is reopened; 
the appeal is granted to this extent only.

Service connection for a skin condition of the feet is denied.

Service connection for peripheral neuropathy is denied.

Service connection for erectile dysfunction is denied.

Service connection for disabilities of the eyes is denied.


REMAND

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in- service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.

As discussed above, the Veteran has submitted evidence of his 
stressors in service.  Moreover, VA treatment records indicate 
the Veteran was diagnosed with PTSD in October 2002.  However, 
based on a review of the record, it does not appear that the 
Veteran's diagnosis of PTSD is linked by medical evidence to his 
claimed in-service stressors.  Therefore, on remand, the Veteran 
should be afforded a VA examination to determine whether is 
current PTSD diagnosis is attributable to his in-service 
stressors.

Further, as noted, recent judicial caselaw potentially addresses 
the consideration of the Veteran's other symptoms of mental 
abnormality.  The Court has held that claims for service 
connection for PTSD should be considered to include claims for 
service connection for all psychiatric disabilities.  See Clemons 
v. Shinseki, supra.

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the file, 
the Board concludes that this matter must be remanded for 
consideration of this claim pursuant to the Clemons precedent as 
well as the recent change in the applicable regulation.  

Diabetes Mellitus

The Veteran contends that he has diabetes mellitus as a result of 
herbicide exposure in service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2008).  In a July 
1997 opinion, VA's General Counsel explained that this definition 
includes personnel who were not actually stationed within the 
borders of the Republic of Vietnam, but were present within the 
Republic's borders for duty or visitation purposes. VAOPGCPREC 
27-97 (July 23, 1997).

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Veteran's Form DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam era.  There is no affirmative evidence 
in the record to establish that the Veteran was not exposed to 
herbicides during service.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.

The Veteran submitted private treatment records dated September 
2008.  They indicate that the Veteran had a history of elevated 
fasting blood sugars.  The Veteran was diagnosed with 
uncontrolled, uncomplicated diabetes.  The Veteran was to follow 
up after fasting lab results became available.

A VA examiner concluded in April 2009 that the Veteran did not 
have diabetes mellitus, based on the findings of a glucose 
tolerance test. 

In light of this evidence, the Board finds that the matter should 
be remanded to afford the Veteran the opportunity to submit those 
private treatment records which show the fasting lab results 
referenced in the September 2008 records.  These records are 
highly probative in that they may confirm a diagnosis of diabetes 
mellitus through objective testing.

Arthritis

The Veteran contends that he has arthritis attributable to 
service.  Service treatment records show the Veteran was 
diagnosed with muscle spasms or myositis of the right shoulder in 
May 1977.  In November 1978, he was again treated for muscle 
spasms, and the treating physician cast doubt on a diagnosis of 
bursitis.  In September 1979, the Veteran was again treated for 
muscle spasms in the right shoulder.  In November 1979, the 
Veteran was diagnosed with an acute exacerbation of 
osteoarthritis in the left shoulder.

The Veteran underwent a whole body bone scan in November 2006.  
Activity was noted in the elbows, cervical spine, and knees.  He 
was subsequently diagnosed with osteoarthritis.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(I) (2009).  In light of the 
Veteran's complaints and diagnoses in service, as well as his 
currently diagnosed condition, he should be afforded a VA 
examination to determine whether his current complaints 
attributable to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide any 
private treatment records dated after 
September 2008 which demonstrate a diagnosis 
of diabetes mellitus confirmed by laboratory 
findings, or that he provide information 
sufficient for VA to identify and request 
such records on his behalf, including the 
name and address of the treating physician.  
If the company holding such records requires 
a signed release, the AMC/RO should secure 
such from the Veteran. All attempts to obtain 
these records should be documented in the 
claims file.  If the search for such records 
has negative results, the AMC/RO should 
notify the Veteran and place a statement to 
that effect in the Veteran's claims file.

2.  If, and only if, records of a diabetes 
diagnosis supported by laboratory testing are 
obtained, the AMC/RO should then request a 
supplemental opinion from the VA examiner who 
conducted the Veteran's April 2009 VA 
examination.  The examiner should review the 
file and address the following:

A.  Identify whether the Veteran has a 
current diagnosis of diabetes mellitus.

The examiner should review the entire record 
prior to formulating an opinion, and provide 
a complete rationale for all opinions 
offered.  A notation to the effect that the 
claims file was reviewed should be included 
in the report.  If the examiner is unable to 
render an opinion as to the etiology, he 
should so state and indicate the reasons.  
The examiner should specifically discuss the 
findings of the Veteran's employment 
examination referenced herein if obtained.

3.  The Veteran should be scheduled for a VA 
examination to determine whether it is at 
least as likely as not that the Veteran has 
an acquired psychiatric disorder to include 
PTSD that is the result of his military 
service.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that any diagnosed 
acquired psychiatric disorder to include PTSD 
was incurred in or is otherwise related to 
service.  Any psychiatric diagnosis should be 
in accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After review 
of the pertinent material, including the 
Veteran's January 2007 statements regarding 
his stressors during service, the examiner 
must specifically discuss whether the 
appellant meets the diagnostic criteria in 
DSM-IV for diagnosis of PTSD.  In this 
regard, the examiner must indicate whether 
the claimed stressor is adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed stressor.  
The examiner must also specifically state 
whether or not the claimed stressor is 
related to the Veteran's fear of hostile 
military or terrorist activity.  If a 
diagnosis other than PTSD is rendered, the 
examiner must indicate whether such other 
acquired psychiatric disorder is as likely as 
not related to the Veteran's military 
service.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

4.  The Veteran should be scheduled for a VA 
examination to determine the nature of any 
arthritic condition, and whether it is at 
least as likely as not that the diagnosed 
condition was incurred in or is otherwise 
related to service.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the instructions 
above, to include an opinion as to whether it 
is at least as likely as not that any 
diagnosed arthritis was incurred in or is 
otherwise related to service.  The affected 
joints should be clearly identified in the 
examination report.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

5.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

6.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claims based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


